DETAILED ACTION

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitations “the carcass layer including at least one inner carcass layer positioned inward in a tire radial direction in a tread portion of the pneumatic tire and an outer carcass layer positioned outward in the tire radial direction in the tread portion, the at least one inner carcass layer being turned up around the bead cores from the tire inner side to the outer side, and the outer carcass layer extending to a position neighboring the bead cores without being wrapped around the bead cores; the bead core comprising from six to seven layers including at least two central layers centrally located in the tire radial direction, at least two upper layers located outward of the at least two central layers in the tire radial direction, and at least two lower layers located inward of the at least two central layers in the tire radial direction; a number of the circumferential portions made of metal wire in each of the at least two central layers is equal to each other and a maximum value, and ranges from six to seven; a number of the circumferential portions made of metal wire in the at least two upper layers and the at least two lower layers being reduced by one from the maximum value for each layer away from the at least two central layers; the number of the circumferential portions made of metal wire in each of the at least two central layers being the maximum value out of all of the layers that compose the bead core; and radially adjacent wires of the central layers are disposed at same positions in a tire axial direction such that the radially adjacent wires are aligned in the tire radial direction.”
The closest prior art is considered to be Suzuki (US 2005/0252594) (of record), Shiina et al. (JP 09-254611, see machine translation) (of record), Tonezzer et al. (US 2003/0106627), Miura et al. (JP 02-256503, see English abstract), Merino Lopez et al. (US 2015/0075691), Torii (JP 2010-173437, see English abstract) (of record), Amano et al. (US 2013/0133806), Kawaguchi (US 2018/0134100), Meiss (US 4,023,608), and Bluemel et al. (DE 102015207714, see English abstract).
Suzuki discloses a heavy duty pneumatic tire having the bead core structure as discussed in the previous 10/22/2021 Final Rejection. However, Suzuki does not expressly recite the claimed carcass structure, nor does Suzuki expressly recite the claimed central layers. Suzuki discloses that the bead core has 5 rows of metal wires (at least two upper layers located outward of a central layer in the tire radial direction, and at least two lower layers located inward of the central layer in the tire radial direction), wherein a number of the circumferential portions made of metal wire in the at least two upper layers and the at least two lower layers is reduced by one from the maximum value for each layer away from the central layer. Such hexagonal bead cores are generally known in the tire bead art (Shiina, Fig. 5; Tonezzer, Fig. 4; Miura, Fig. 2a; Merino Lopez, Fig. 5). Moreover, octagonal bead cores are also generally known in the tire bead art (Shiina, Figs. 1a, 2a; Sakamoto, Figs. 5a, 6b; Tatsumi, Figs. 1-2; Torii, Fig. 2). However, as argued by Applicant on pages 5-6 of the Remarks, none of the prior art of record disclosing octagonal bead cores teaches or suggests the claimed number of rows of bead wires with the claimed number of bead wires in each row. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify the hexagonal bead cores of the prior art of record so as to obtain the claimed structure when the octagonal bead core references also do not teach or suggest the claimed bead core structure, particularly regarding the central layers. 
Moreover, the claimed carcass structure is generally known in the tire art (Amano, Figs. 1-3: 30, 32, [0029], [0033]; Kawaguchi, Figs. 1-2: 20, 25, [0016], [0027], Meiss; Fig. 1: 6, 7; Bluemel, Figs. 1, 4: 6, 7). However, the claimed up ply and down ply carcass structure is not disclosed in most instances as being applied to tires of similar bead structure to the bead core prior art of record discussed above (i.e. not octagonal shaped bead cores). Furthermore, while the prior art discloses the claimed carcass structure, there is no teaching or motivation within the prior art of record for why such a structure is advantageous or preferable. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify the prior art of record with the disclosed carcass structures without a motivation or teaching to do so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749